DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on May 24, 2021 have been entered.
The previously raised drawing objection has not been withdrawn in light of the amendment submitted by the Applicant on May 24, 2021.
The previously raised specification objection has been withdrawn in light of the amendment submitted by the Applicant on May 24, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 5, 8-9, 11-13, 15-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Lhoyer (US 20050115583).
Regarding claim 1, Lhoyer discloses a brush (1) for application of a cosmetic product, which is a care product (the mascara applicator is interpreted by a care product for the eyelashes) comprising: a handle (Fig. 1c, 80), a product applicator projecting from the handle (Fig. 1c, 81), the applicator comprising crimped fibers (82), wherein the crimp wave length is between 2.0 mm 

    PNG
    media_image1.png
    226
    830
    media_image1.png
    Greyscale

Regarding claim 2, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the crimp wave length (B) of the crimped fibers is between 3.0 mm and 3.5 mm (Fig. 2c and Para. 0070 “and a length or pitch P of 3-10 mm”). 
Regarding claim 4, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the transverse amplitude (A) of the waves of the crimped fibers is between 0.5 mm and 0.7 mm (Para 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm”).
Regarding claim 5, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the crimped fibers (82) form discontinuous tufts distributed transversely on the handle (Refer to Fig. 1c).
Regarding claim 8, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the applicator (8) has a beveled upper edge (Refer to Fig. 5a).
Regarding claims 3 and 9, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein each crimped fiber present is longer than 1 cm (Para. 0096 “Brushes 37.7 mm in length were manufactured”. The conversion is 3.7 cm).
Regarding claim 11, Lhoyer discloses the claimed invention of claim 1. Lhoyer  further discloses a method of applying a cosmetic product including the following steps: - impregnation of a brush according to claim 1 with a cosmetic product (Para 0021 “ the load of mascara taken up at each removal of the applicator from its distributor for application to the eyelashes”); application of the applicator of the brush on the keratin fibers  (Para 0021 “ the load of mascara taken up at each removal of the applicator from its distributor for application to the eyelashes”). 
Regarding claim 12, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses a cosmetic product (Refer to claim 34).  
Regarding claim 13, Lhoyer discloses the claimed invention of claim 12. Lhoyer further discloses wherein the cosmetic product is a coloring and/or a care product for hair, keratin fibers and the scalp (Para 0001. The invention relates to applicators for cosmetic products, typically mascara applicators having a brush. The examiner notes that the mascara applicator is capable to color eyelashes of the user). 
Regarding claim 15, Lhoyer discloses the claimed invention of claim 2. Lhoyer further discloses wherein each crimped fiber present is longer than 1.3 cm (Para. 0096 “Brushes 37.7 mm in length were manufactured”. The conversion is 3.7 cm).
Regarding claim 16, Lhoyer discloses the claimed invention of claim 2. Lhoyer further discloses wherein the transverse amplitude (A) of the waves of the crimped fibers is between 0.5 mm and 0.7 mm (Para 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm”). 
Regarding claim 17, Lhoyer discloses the claimed invention of claim 3. Lhoyer further discloses wherein the transverse amplitude (A) of the waves of the crimped fibers is between 0.5 mm and 0.7 mm (Para 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm”). 
Regarding claim 18, Lhoyer discloses the claimed invention of claim 2. Lhoyer further discloses wherein the crimped fibers (82) form discontiguous tufts distributed transversely on the handle (Refer to Fig. 1c). 
Regarding claim 19, Lhoyer discloses the claimed invention of claim 3. Lhoyer further discloses wherein the crimped fibers (82) form discontiguous tufts distributed transversely on the handle (Refer to Fig. 1c).
Regarding claim 20, Lhoyer discloses the claimed invention of claim 4. Lhoyer further discloses wherein the crimped fibers (82) form discontiguous tufts distributed transversely on the handle (Refer to Fig. 1c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable by Lhoyer (US 20050115583) in view of Tong (US 5881426 A).
Regarding claim 6, Lhoyer discloses the claimed invention of claim 5 except the ratio 367204734.1Application No. Not Yet AssignedDocket No.: 085151-615306First Preliminary Amendmentbetween the maximum thickness of each tuft and the maximum space between two adjacent tufts is between 1 and 2. Tong teaches a brush with flexible bristles with maximum space between adjacent tufts, and ratio 367204734.1Application No. Not Yet AssignedDocket No.: 085151-615306First Preliminary Amendmentbetween the maximum thickness of each tuft and the maximum space between two adjacent tufts is between 1 and 2 (Refer to annotated figures 4a and 4b below) to provide bristle tufts are distributed on the base in a trapezoidal pattern to provide the added space necessary for proper flexing of tufts when brushing. The trapezoidal pattern of tufts gives Cl 1 Line 54-58), and provide a brush with bristles or tufts of bristles that flex along the longitudinal axis of the bristle (Cl 1 Line 26-28).

    PNG
    media_image2.png
    421
    444
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to have the mascara brush of Lhoyer be made with the ratio 367204734.1Application No. Not Yet AssignedDocket No.: 085151-615306First Preliminary Amendmentbetween the maximum thickness of each tuft and the maximum space between two adjacent tufts between 1 and 2 as taught by Tong to provide bristle tufts are distributed on the base in a trapezoidal pattern to provide the added space necessary for proper flexing of tufts when brushing. The trapezoidal pattern of tufts gives a tufts density comparable to that in standard brushes, and provide a brush with bristles or tufts of bristles that flex along the longitudinal axis of the bristle.
Regarding claim 7, The combination of Lhoyer and Tong disclose the claimed invention of claim 6. As explained in the rejection of claim 6 above, Lhoyer was modified per the teaching of Tong to have the maximum space between two adjacent tufts is between 1.5 and 2.5 mm (Refer 
  
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable by Lhoyer (US 20050115583) in view of McNamara (US 20130114989 A1).
Regarding claim 10, Lhoyer discloses the claimed invention of claim 1 except wherein the handle comprises a head111) comprises a headFig. 1 # 114 and Fig. 3) to provide a depressed area 114 located between the arms 111 and adjoining section 112 for facilitating a user's grip (para. 0031).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify mascara brush handle of Lhoyer and add the head
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Lhoyer (US 20050115583) in view of Sato (US 20130330288 A1).
Regarding claim First Preliminary Amendment14, Lhoyer discloses the claimed invention of claim 12 except wherein the viscosity of the cosmetic product is between 200 mPa.s and 3000 mPa.s measured at 25°C, with a shear rate of 50 s-1. Sato teaches a liquid cosmetic product with viscosity of the cosmetic product is between 289 mPa.s and 1072 mPa.s measured at 25°C, with a shear rate at 38.3 s-1  and 76.8 s-1 respectively. (Refer to annotated table 1 below. The examiner notes that is well known that as you increase the share force to move a fluid, the viscosity of the fluid increases since the viscosity is inverse proportional to the shear force. Therefore, since the claimed shear rate of 50 s-1 is between the measured shear rate values in table 1, the viscosity of Sato’s cosmetic liquid is going to be between 289 mPa.s and 1072 mPa.s at shear rate of 50 s-1) to Para 0016). 

    PNG
    media_image3.png
    681
    861
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to use mascara brush of Lhoyer  and the viscosity of the cosmetic liquid as taught by Sato to provide an increased liquid viscosity without any loss of ejection performance to prevent the precipitation, is excellent in water resistance and abrasion resistance and can be adhered closely to the skin without letting the ejected high-brightness particles come off in flakes. 

Response to Arguments
Applicant's arguments filed 05-24-2021 have been fully considered but they are not persuasive because of the following:
The applicant asserts, regarding the drawing objection of Fig. 1 and 2 that the lead line from "38" points to the tufts; whereas the lead line from "40" points to an individual exemplary fiber of the tuft.
In response, the examiner notes that the drawing objection is maintained because element “38” and “40” point to the same element as clearly indicated Fig 1 and 2.
The applicant asserts that Lhoyer does not teach that the crimped fibers are between 0.30 mm and 0.38 mm thick.
In response, Lhoyer discloses in para. 0059 “the fiber F3 having a large diameter D3 greater than 0.178 mm”. The examiner notes the disclosed range of greater than 0.178 mm covers the claimed range. 
The applicant asserts that Lhoyer does not teach that the brush is suitable for hair coloring and/or care product.
In response, the examiner notes that the preamble is not a limiting factor in this instance. Furthermore, Lhoyer discloses a mascara applicator which is a care product for the eyelashes. 
The applicant asserts that in any event, Lhoyer does not teach that all crimped fibers are between 0.3 mm and 0.38 mm thick. In Lhoyer the thickest fibers have preferably a thickness comprised between 0.178 mm and 0.3 mm, which means that most fibers have a thickness well below 0.3 mm.
In response, the examiner notes that term “preferably” is not a limiting factor in this instance, and that Lhoyer does indeed discloses in para. 0059 that “the fiber F3 having a large diameter D3 greater than 0.178 mm” which encompasses the claimed range. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772